Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-20 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al. – hereinafter Furuichi (US 10,057,768) in view of Yliaho et al. – hereinafter Yliaho (US 2016/0150014) / Chen et al. – hereinafter Chen (US 6,947,389)

	As per claim 17, Furuichi discloses a fieldbus component, configured to transfer data either in a first data transfer mode to a public cloud or in a second data transfer mode to an internal storage, (Col 5 line 55 – Col 6 line 12; Server 112 may also be located in a cloud computing deployment model, such as a private cloud, community cloud, public cloud, or hybrid cloud; Col 7 lines 10-36; Finally, the access permission sender 222 may send a request to the data transfer controller 210 to switch data transfer mode to an exclusive external storage mode indicating that external storage via the storage device 204 may be used as opposed to using exclusively internal storage 216a when in an internal storage mode. Once the access permission receiver 236 receives permission from the imaging device 202, the access 
wherein the setting element is selectively settable to a first setting or to a second setting (Col 7 lines 10-36; Finally, the access permission sender 222 may send a request to the data transfer controller 210 to switch data transfer mode to an exclusive external storage mode indicating that external storage via the storage device 204 may be used as opposed to using exclusively internal storage 216a when in an internal storage mode; Examiner note: The data transfer controller 210 performs the switching functions which switches the data transfer mode and the embodiment where it is implemented by a hardware switch or switch element.) 
wherein the fieldbus component is designed to transfer data in the first data transfer mode to the public cloud when the setting element is set to the first setting and to transfer data in the second data transfer mode to the internal storage when the setting element is set to the second setting. (Col 5 line 55 – Col 6 line 12; Server 112 may also be located in a cloud computing deployment model, such as a private cloud, community cloud, public cloud, or hybrid cloud; Col 7 lines 10-36; Col 7 lines 10-36; Finally, the access permission sender 222 may send a request to the data transfer controller 210 to switch data transfer mode to an exclusive external storage mode indicating that external storage via the storage device 204 may be used as opposed to using exclusively internal storage 216a when in an internal storage mode. Once the access permission receiver 236 receives permission from the imaging device 202, the access permission receiver 236 may send a request to the data receiver 238 to wait for incoming data from the imaging device 202.)
 Furuichi fails to discloses that the internal data storage destination to be a private cloud.  Yliaho discloses internal data storage destination to be a private cloud.  ([0049]; the tag being established from these contextual parameters is configured to suggest private data storage for this photo (either private cloud or local storage). This may have a strong emphasize indicating private data cloud or local storage)

	Although Furuichi discloses per that data transfer controller 210 perform the functions of switching data transfer mode between two modes based upon an instruction (Col 7 lines 10-36) and that the “data transfer controller” can be done entirely via hardware as disclosed by Furuichi per Col 3 line 53 – Col 4 line 6; It will also be noted that each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions, the teachings of Furuichi/ Yliaho fail to explicitly disclose, the fieldbus component comprising: a hardware-implemented setting element including a switch element, a switch, a switching element, a dual in-line switch, a configuration element, a plug element, a plug, a jumper, a plug-in jumper, or a short-circuiting plug, wherein the setting element is selectively settable to a first setting or to a second setting
	Chen discloses the fieldbus component comprising: a hardware-implemented setting element including a switch element, a switch, a switching element, a dual in-line switch, a configuration element, a plug element, a plug, a jumper, a plug-in jumper, or a short-circuiting plug wherein the setting element is selectively settable to a first setting or to a second setting. (Col 11 line 65 – Col 12 line 10: The configurator 20 also includes a mode switch 34, which may be, for example, a hardware switch or a software switch. The mode switch or setting 34 controls 
	Before the effective filing, it would have been obvious for teachings of Furuichi / Yliaho to be modified so that the data transfer controller to be a hardware switch of a fieldbus device to perform the functionality of switching the transfer mode between the public cloud and the private cloud.  The motivation would have been to change the network settings in a manner that have no impact on the configuration of a network.  (Chen, Col 4 lines 54-62)                                                    

As per claim 19, Furuichi / Yliaho / Chen disclose the fieldbus component of claim 17.  Chen discloses wherein at least one of the following:
the setting element can be set by mechanical actuation selectively to the first setting or the second setting; (Col 11 line 65 – Col 12 line 10: The configurator 20 also includes a mode switch 34, which may be, for example, a hardware switch or a software switch. The mode switch or setting 34 controls the mode of the configurator 20 to be either in an off-line mode, in which a configurator 35 operates as a standard Fieldbus configurator by assuming control of the bus 12 and configuring network settings using the routines 31 as necessary, or in an on-line mode, in which a configurator 35 uses only a limited number of the routines or procedures 31 to thereby assure that the implemented configuration activities do not interfere with on-line system 
the setting element is arranged or arrangeable on a printed circuit board of the fieldbus component; 
the setting element is a plug element, which can be plugged onto pins of a printed circuit board of the fieldbus component.

As per claim 20, Furuichi / Yliaho / Chen disclose the fieldbus component of claim 17. Furuichi discloses wherein at least one of the following:
the fieldbus component is designed in the first data transfer mode to transfer data to a domain name of the public cloud;
the fieldbus component is designed in the second data transfer mode to transfer data to a domain name of the private cloud;
the domain name of the public cloud is translatable by means of a name server into an IP -address of the public cloud and the fieldbus component is designed to transfer data to the IP-address of the public cloud;
the domain name of the private cloud is translatable by means of a name server into an IP -address of the private cloud and the fieldbus component is designed to transfer data to the IP-address of the private cloud;
the IP-address of the private cloud is the IP-address of a connecting device or a cloud server;
the fieldbus component is designed in the first data transfer mode to transfer data to an IP-address of a public cloud; (Col 2 line 58- Col 3 line 18; the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). Col 5 line 55 – Col 6 line 12; Server 112 may also be located in a cloud computing deployment model, such as a private cloud, community cloud, public cloud, or hybrid cloud; Col 11 line 55 – Col 12 
the fieldbus component is designed in the second data transfer mode to transfer data to an IP-address of a private cloud.

As per claim 28, Furuichi / Yliaho / Chen disclose the fieldbus component of claim 17.  Furuichi discloses wherein at least one of the following:
the fieldbus component includes a fieldbus interface for connecting to a fieldbus; 
the fieldbus component includes a fieldbus interface for connecting with a fieldbus and is designed to transfer data in the second data transfer mode to the private cloud via the fieldbus; (Col 7 lines 10-36; Finally, the access permission sender 222 may send a request to the data transfer controller 210 to switch data transfer mode to an exclusive external storage mode indicating that external storage via the storage device 204 may be used as opposed to using exclusively internal storage 216a when in an internal storage mode)
the fieldbus is a fieldbus according to an industrial Ethernet standard; 
the fieldbus is a fieldbus according to one of the following standards: EtherNet/IP, Profinet, EtherCAT, ModBus TCP, HART-IP, OPC, OPC-UA; 
the fieldbus component is one of the following: a field device, a gateway device, another component of a fieldbus network. 

As per claim 29, Furuichi disclose a fieldbus network comprising a fieldbus, (Col 4 line 44 – Col 5 line 13; The threshold distance may merely be set to include any devices within the operating range of the near-field communication used by both devices. Alternatively, the 
a fieldbus component configured to transfer data either in a first data transfer mode to a public cloud or in a second data transfer mode to a private cloud, (Col 7 lines 10-36; Finally, the access permission sender 222 may send a request to the data transfer controller 210 to switch data transfer mode to an exclusive external storage mode indicating that external storage via the storage device 204 may be used as opposed to using exclusively internal storage 216a when in an internal storage mode. Once the access permission receiver 236 receives permission from the imaging device 202, the access permission receiver 236 may send a request to the data receiver 238 to wait for incoming data from the imaging device 202.) the fieldbus component including: 
a setting element is selectively settable to a first setting or to a second setting, (Col 7 lines 10-36; Finally, the access permission sender 222 may send a request to the data transfer controller 210 to switch data transfer mode)
wherein the fieldbus component is designed to transfer data in the first data transfer mode to the public cloud when the setting element is set to the first setting and to transfer data in the second data transfer mode to the internal storage when the setting element is set to the second setting, and   (Col 5 line 55 – Col 6 line 12; Server 112 may also be located in a cloud computing deployment model, such as a private cloud, community cloud, public cloud, or hybrid cloud; Col 7 lines 10-36; Finally, the access permission sender 222 may send a request to the data transfer controller 210 to switch data transfer mode to an exclusive external storage mode indicating that external storage via the storage device 204 may be used as opposed to using exclusively internal storage 216a when in an internal storage mode. Once the access permission receiver 236 receives permission from the imaging device 202, the access permission receiver 236 may send a request to the data receiver 238 to wait for incoming data from the imaging device 202.)

Furuichi fails to discloses that the internal data storage destination to be a private cloud.  Yliaho discloses internal data storage destination to be a private cloud.  ([0049]; the tag being established from these contextual parameters is configured to suggest private data storage for this photo (either private cloud or local storage). This may have a strong emphasize indicating private data cloud or local storage)
	Before the effective filing date, it would have been obvious for the teachings of Furuichi to be modified so that the internal storage mode destination to be replaced with a private cloud and for Furuichi to teach that the fieldbus component is designed to transfer data in the first data transfer mode to the public cloud when the setting element is set to the first setting and to transfer data in the second data transfer mode to the internal storage when the setting element is set to the second setting.  The motivation of using a private cloud to store data would have been to ensure improved security and privacy of the data that is stored.  
	Although Furuichi discloses per that data transfer controller 210 perform the functions of switching data transfer mode between two modes based upon an instruction (Col 7 lines 10-36) and that the “data transfer controller” can be done entirely via hardware as disclosed by Furuichi per Col 3 line 53 – Col 4 line 6; It will also be noted that each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions, the teachings of Furuichi/ Yliaho fail to explicitly disclose, the fieldbus component comprising: a hardware-implemented setting element including a switch element, a switch, a switching element, a dual in-line switch, a configuration element, a plug element, a plug, a 
	Chen discloses the fieldbus component comprising: a hardware-implemented setting element including a switch element, a switch, a switching element, a dual in-line switch, a configuration element, a plug element, a plug, a jumper, a plug-in jumper, or a short-circuiting plug wherein the setting element is selectively settable to a first setting or to a second setting. (Col 11 line 65 – Col 12 line 10: The configurator 20 also includes a mode switch 34, which may be, for example, a hardware switch or a software switch. The mode switch or setting 34 controls the mode of the configurator 20 to be either in an off-line mode, in which a configurator 35 operates as a standard Fieldbus configurator by assuming control of the bus 12 and configuring network settings using the routines 31 as necessary, or in an on-line mode, in which a configurator 35 uses only a limited number of the routines or procedures 31 to thereby assure that the implemented configuration activities do not interfere with on-line system configuration information, which includes network settings and other on-line configuration information such as LAS schedules, etc)
	Before the effective filing, it would have been obvious for teachings of Furuichi / Yliaho to be modified so that the data transfer controller to be a hardware switch of a fieldbus device to perform the functionality of switching the transfer mode between the public cloud and the private cloud.  The motivation would have been to change the network settings in a manner that have no impact on the configuration of a network.  (Chen, Col 4 lines 54-62)  

As per claim 30, Furuichi  / Yliaho / Chen disclose the fieldbus network of claim 29, and Furuichi discloses wherein at least one of the following: the fieldbus network includes a connecting apparatus connected to the fieldbus, wherein the fieldbus component is designed to transfer data to be transferred to the cloud in the second transfer mode via the fieldbus to the 
the fieldbus network includes a connecting apparatus connected to the fieldbus, wherein the connecting apparatus is designed to forward data received from the fieldbus component to the private cloud. (Col 6 lines 27-37; a data sender 226)

As per claim 31, Furuichi / Yliaho / Chen disclose the fieldbus network of claim 29 and Furuichi discloses wherein at least one of the following: the fieldbus network includes a cloud server connected to the fieldbus, (Col 4 line 44 – Col 5 line 13; The threshold distance may merely be set to include any devices within the operating range of the near-field communication used by both devices. Alternatively, the threshold distance may be set to a predefined distance, such as six feet. Thus, only storage devices within the predefined distance of the imaging device may be used for external storage, Col 5 line 55 – Col 6 line 12; Server 112 may also be located in a cloud computing deployment model, such as a private cloud, community cloud, public cloud, or hybrid cloud) wherein the fieldbus component is designed to transfer data to be transferred to the cloud in the second transfer mode via the fieldbus to the cloud server; (Col 7 lines 10-36; Finally, the access permission sender 222 may send a request to the data transfer controller 210 to switch data transfer mode to an exclusive external storage mode indicating that external storage via the storage device 204 may be used as opposed to using exclusively internal storage 216a when in an internal storage mode.)

 wherein the cloud server includes a storage apparatus for storing data received from the fieldbus component. (Col 6 lines 27-37; The storage device 204 may include a … internal storage 216b)

As per claim 32, please see the discussion under claim 17 as similar logic applies.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi (US 10,057,768) / Yliaho (US 2016/0150014) / Chen (US 6,947,389) further in view of Raghu (US 2014/0006580)

As per claim 21, Furuichi / Yliaho / Chen disclose the fieldbus component of claim 17.  Furuichi fails to disclose wherein the fieldbus component includes a first protocol stack, wherein the fieldbus component is designed in the first data transfer mode for transferring data to the public cloud to use the first protocol stack, and wherein the fieldbus component is designed in the second data transfer mode for transferring data to the private cloud likewise to use the first protocol stack.  
Raghu discloses wherein the fieldbus component includes a first protocol stack, wherein the fieldbus component is designed in the first data transfer mode for transferring data to the public cloud to use the first protocol stack, and wherein the fieldbus component is designed in the second data transfer mode for transferring data to the private cloud likewise to use the first protocol stack.  ([0050]; Next, in step 1304, the administrator determines whether or not the VCC node has been installed in a public cloud or a private cloud with secure HTTP connections to external entities. When installed in a public cloud with secure HTTP, the administrator 
Before the effective filing date, it would have been obvious for the fieldbus component to include a first protocol stack when connecting to a public and a private cloud to use a HTTPS protocol.  The motivation would have been to protect the user’s data from unauthorized attacks.  

As per claim 22, Furuichi / Yliaho / Chen disclose the fieldbus component of claim 17.  Raghu discloses wherein the first protocol stack is an HTTP- or HTTPS protocol stack. ([0050]; Next, in step 1304, the administrator determines whether or not the VCC node has been installed in a public cloud or a private cloud with secure HTTP connections to external entities. When installed in a public cloud with secure HTTP, the administrator configures the VCC node as a public VCC node in step 1306, using a configuration tool or input to the administrative interface.)

As per claim 23, Furuichi / Yliaho / Chen disclose the fieldbus component of claim 17.  Raghu discloses wherein the fieldbus component includes a first protocol stack and a second protocol stack, wherein the fieldbus component is designed in the first data transfer mode for transferring data to the public cloud to use the first protocol stack and in the second data transfer mode for transferring data to the private cloud to use the second protocol stack. ([0050]; Next, in step 1304, the administrator determines whether or not the VCC node has been installed in a public cloud or a private cloud with secure HTTP connections to external entities. When installed in a public cloud with secure HTTP, the administrator configures the VCC node as a public VCC node in step 1306, using a configuration tool or input to the administrative interface.)



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Furuichi (US 10,057,768) / Yliaho (US 2016/0150014) / Chen (US 6,947,389) further in view of Chang et al. – hereinafter Chang (US 8,769,622)

As per claim 25, Furuichi / Yliaho / Chen disclose the fieldbus component of claim 17.  Furuichi fails to disclose wherein the first protocol stack is an HTTP- or HTTPS protocol stack and the second protocol stack is an industrial Ethernet protocol stack.   Chang discloses wherein the first protocol stack is an HTTP- or HTTPS protocol stack and the second protocol stack is an industrial Ethernet protocol stack.   (Col 12 lines 32-67; As shown, normally the identity manager component 502 interfaces to the cloud computing infrastructure via secure HTTP, while normally the rich client interfaces to the storage 510 via CIFS.)
Before the effective filing date, it would have been obvious for the first protocol stack to be a secure HTTP and the second to interface with a CIFS.  The motivation would have been to maintain control about the business information. (Chang, Col 1 lines 57-61)

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi (US 10,057,768) / Yliaho (US 2016/0150014) / Chen (US 6,947,389) further in view of Ennis, Jr. et al. – hereinafter Ennis, Jr. (US 10,148,493)


Ennis, Jr. discloses wherein the fieldbus component is designed to use a predetermined domain name for addressing the public cloud in the first data transfer mode.  (Col 8 line 62 – Col 9 line 10; enterprises can use the disclosed techniques for an API gateway for network policy and configuration management with public cloud to leverage DNS and DHCP features of a centralized IPAM solution)
	Before the effective filing date, it would have been obvious for the fieldbus component to use a predetermined name for addressing the public cloud as the public cloud leverages with DNS and DHCP functionality.  The combination would have yielded predictable results of automating IPAM (IP address management) and DNS (domain naming service) capabilities in public cloud providers. (Ennis, Jr., Col 22 lines 26-32)

As per claim 27, Furuichi / Yliaho / Chen disclose the fieldbus component of claim 17.   Ennis, Jr. discloses wherein at least one of the following: 
the fieldbus component is designed to produce a domain name of the private cloud for addressing the private cloud; (Col 23 lines 31-46; a uniform DNS, DHCP, and IP address management (DDI) experience in a hybrid cloud deployment; Col 26 line 66 – Col 27 line 6; As an example, the hybrid cloud can allow enterprises to execute their infrastructure/services both on-premises (e.g., private cloud) as well as on public clouds (e.g., AWS/Amazon cloud or other public cloud services).)
 the fieldbus component is designed to produce a domain name of the private cloud according to a predetermined formation schema for addressing the private cloud;  
the fieldbus component is designed to produce a domain name of the private cloud according to a predetermined formation schema for addressing the private cloud, 

the fieldbus component is designed to produce a domain name of the private cloud for addressing the private cloud, wherein the fieldbus component is designed to assemble the domain name of the private cloud from a predetermined name component and a local domain, in which the fieldbus component is installed;
the fieldbus component is designed to ascertain a local domain based on a DHCP assignment received from a DHCP server and to use the so ascertained local domain as basis for producing a domain name of the private cloud. 

Response to Arguments
Applicant’s arguments with respect to claims 17, 19-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please see the body of the rejections for a discussion for the amended claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454